Case 19-83464-CRJ11   Doc 9    Filed 12/05/19 Entered 12/05/19 16:40:00   Desc Main
                              Document      Page 1 of 5
Case 19-83464-CRJ11   Doc 9    Filed 12/05/19 Entered 12/05/19 16:40:00   Desc Main
                              Document      Page 2 of 5
Case 19-83464-CRJ11   Doc 9    Filed 12/05/19 Entered 12/05/19 16:40:00   Desc Main
                              Document      Page 3 of 5
Case 19-83464-CRJ11   Doc 9    Filed 12/05/19 Entered 12/05/19 16:40:00   Desc Main
                              Document      Page 4 of 5
Case 19-83464-CRJ11   Doc 9    Filed 12/05/19 Entered 12/05/19 16:40:00   Desc Main
                              Document      Page 5 of 5
